EXHIBIT 13 ANNUAL REPORT TO SHAREHOLDERS TABLE OF CONTENTS Page President’s Letter to Shareholders and Customers 1 Business of Cheviot Financial Corp. 2 Financial Highlights 3 Management’s Discussion and Analysis of Financial Conditionand Results of Operations 6 Financial Statements: Management’s Annual Report on Internal Control Over Financial Reporting 28 Report of Independent Registered Public Accounting Firm 29 Consolidated Statements of Financial Condition 30 Consolidated Statements of Earnings 31 Consolidated Statements of Comprehensive Income 32 Consolidated Statements of Shareholders’ Equity 33 Consolidated Statements of Cash Flows 34-36 Notes to Consolidated Financial Statements 37 Directors and Officers 87 Investor and Corporate Information 88 Office Locations 89 LETTER FROM THE PRESIDENT AND CHIEF EXECUTIVE OFFICER To Our Shareholders and Customers: We are pleased to present the Annual Report to Shareholders of Cheviot Financial Corp. (the “Corporation”), the holding company which owns 100% of the outstanding stock of Cheviot Savings Bank (the “Bank”). This is the eighth annual report to reflect the consolidated results of operations and financial condition of the Corporation and Bank.On March 16, 2011, we completed the purchase of First Franklin Corp. and its wholly-owned subsidiary, The Franklin Savings and Loan Company.This acquisition doubled the branch network of Cheviot Savings Bank to 12 branches serving all of Metropolitan Cincinnati, Ohio.Cheviot Savings Bank is now 12th in deposit market share in the Cincinnati MSA. On July 12, 2011, Cheviot Mutual Holding Company and the Corporation adopted a Plan of Conversion whereby the mutual holding company would convert from mutual to stock form.As part of the Plan of Conversion, the pro forma value of the 62% of the Corporation owned by the Mutual Holding Company was sold to the public.The Plan of Conversion obtained regulatory approval as well as the approval of the Mutual Holding Company’s members and the Corporation’s stockholders. As a result, on January 18, 2012, Cheviot Financial Corp., a Maryland corporation (the “Company”), completed its second-step conversion and related public stock offering.Cheviot Savings Bank is now 100% owned by the Company and the Company is 100% owned by public stockholders.The Company sold a total of 4,675,000 shares of common stock in a subscription, community and syndicated community offerings, including 187,000 shares to the Company’s employee stock ownership plan.All shares were sold at a purchase price of $8.00 per share.The completion of this second-step conversion will allow Cheviot Financial additional capital to enable us togrow in our markets. During a year of much transition and growth, Cheviot Financial had its most profitable year with net earnings of $3.4 million. The Cheviot Savings Bank Charitable Foundation has demonstrated their support in the community through various contributions.Through 2011, the Foundation has donated over $850,000 to various charities and organizations. I want to personally thank you for your support as a shareholder and pledge to continue to advance the interests of the Corporation, the Bank, our shareholders, customers and the community. Sincerely, Cheviot Financial Corp. By /s/Thomas J. Linneman Thomas J. Linneman President and Chief Executive Officer - 1 - Cheviot Financial Corp. BUSINESS OF CHEVIOT FINANCIAL CORP. Cheviot Savings Bank (the “Savings Bank”) was established in 1911 as an Ohio chartered mutual savings and loan association.As an Ohio-chartered savings association, the Savings Bank is subject to the regulation and supervision of the Ohio Department of Financial Institutions and the FDIC. In 2004, the Savings Bank reorganized into a two-tier mutual holding company structure (the “Reorganization”) and established Cheviot Financial Corp. (“Cheviot Financial” or the “Corporation”) as the parent of the Savings Bank.Pursuant to the Plan, Cheviot Financial issued 9,918,751 common shares, of which approximately 55.0% was issued to Cheviot Mutual Holding Company, a federally chartered mutual holding company.Cheviot Financial sold 4,388,438 common shares, representing approximately 44.0% of the outstanding common stock, to the Savings Bank’s depositors and a newly formed Employee Stock Ownership Plan (“ESOP”) at an initial issuance price of $10.00 per share.In addition, 75,000 shares, or approximately one percent of the outstanding shares, were issued to a charitable foundation established by the Savings Bank.Cheviot Financial’s issuance of common shares resulted in proceeds, net of offering costs and shares issued to the ESOP, totaling $39.3 million.At December 31, 2011, Cheviot Financial had 3,409,595 shares issued and outstanding to persons other than Cheviot Mutual Holding Company. The Savings Bank is a community and customer-oriented savings and loan operating twelve full-service offices, all of which are located in Hamilton County, Ohio, which we consider our primary market area.We emphasize personal service and customer convenience in serving the financial needs of the individuals, families and businesses residing in our markets. Cheviot Financial’s executive offices are located at 3723 Glenmore Avenue, Cheviot, Ohio45211-4744, and our telephone number is (513) 661-0457. The following are highlights of Cheviot Savings Bank’s operations: ● a 100-year history of providing financial products and services to individuals, families and small business customers in southwestern Ohio; ● a commitment to single family residential mortgage lending; ● maintaining capital strength and exceeding regulatory “well capitalized” capital requirements; and ● a business strategy designed to expand our banking relationships with existing and future customers. - 2 - Cheviot Financial Corp. SELECTED FINANCIAL AND OTHER DATA The following tables set forth selected financial and other data of Cheviot Financial Corp. at the dates and for the periods presented. At December 31, (In thousands) Selected Financial Condition Data: Total assets $ Cash and cash equivalents Investment securities available for sale Investment securities held to maturity – at cost - - - Mortgage-backed securities available for sale Mortgage-backed securities held to maturity – at cost Loans receivable, net (1) Deposits Advances from the Federal Home Loan Bank Shareholders’ equity For the Year Ended December 31, (In thousands, except per share data) Selected Operating Data: Total interest income $ Total interest expense Net interest income Provision for losses on loans Net interest income after provision forlosses on loans Total other income Total general, administrative and otherexpense Earnings before income taxes Federal income taxes Net earnings $ Earnings per share – basic and diluted $ (1)Includes loans held for sale, net of allowance for loan losses and deferred loan costs. - 3 - Cheviot Financial Corp. SELECTED FINANCIAL AND OTHER DATA (CONTINUED) At or For the Year Ended December 31, Selected Financial Ratios and Other Data:(1) Performance Ratios: Return on average assets % Return on average equity Average equity to average assets Other Financial Ratios: Net interest margin (2) Average interest-earning assets to averageinterest-bearing liabilities Total general, administrative and other expensesto average total assets Efficiency ratio (3) Dividend payout ratio – per share basis (4) Dividend payout ratio- net income basis (4) Equity to total assets at end of period Interest rate spread (2) Tangible common equity to tangible assets Asset Quality Ratios: Nonperforming loans as a percent of netloans (5) Nonperforming assets as a percent of totalassets (5) Allowance for loan losses as a percent of netloans Allowance for loan losses as a percent ofnonperforming assets (5) Allowance for loan losses as a percent ofnet originated loans (6) Allowance for loan losses as a percent oforiginated non-performing assets (6) Net charge-offs to average loans Regulatory Capital Ratios: Tangible capital Core capital Risk-based capital Number of: Banking offices 12 6 6 6 6 - 4 - With the exception of end of period ratios, all ratios are based on average monthly balances during the periods. Interest rate spread represents the difference between the weighted-average yield on interest-earning assets and the weighted-average rate on interest-bearing liabilities.Net interest margin represents net interest income as a percentage of average interest-earning assets. Efficiency ratio represents the ratio of general, administrative and other expenses divided by the sum of net interest income and total other income. Per share dividend payout ratio is calculated by dividing dividends declared per share by earnings per share.Net income dividend payout ratio is calculated as total dividends paid to minority shareholders by total net income. Nonperforming loans consist of non-accrual loans and accruing loans greater than 90 days delinquent, while nonperforming assets consist of non-performing loans and real estate acquired through foreclosure.Includes non-performing assets acquired from First Franklin Corporation. Ratios exclude the effects of loans and non-performing assets acquired from First Franklin Corporation, as such purchased loans and assets are recorded at fair value at the time of acquisition, and without the related allowance for loan losses as reflected on the target entity’s financial statements. - 5 - Cheviot Financial Corp. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS This discussion and analysis reflects Cheviot Financial’s financial statements and other relevant statistical data and is intended to enhance your understanding of our consolidated financial condition and results of operations.You should read the information in this section in conjunction with Cheviot Financial’s consolidated financial statements and the related notes included in this Annual Report.The preparation of financial statements involves the application of accounting policies relevant to the business of Cheviot Financial.Certain of Cheviot Financial’s accounting policies are important to the portrayal of Cheviot Financial’s financial condition, since they require management to make difficult, complex or subjective judgments, some of which may relate to matters that are inherently uncertain.Estimates associated with these policies are susceptible to material changes as a result of changes in facts and circumstances.Facts and circumstances which could affect these judgments include, but without limitation, changes in interest rates, in the performance of the economy or in the financial condition of borrowers. General Our results of operations are dependent primarily on net interest income, which is the difference between the interest income earned on our loans and securities and our cost of funds, consisting of the interest paid on deposits and borrowings.Results of operations are also affected by the provision for losses on loans, loan sales and servicing activities, and service charges and fees collected on our loan and deposit accounts.Our general, administrative and other expense primarily consists of employee compensation and benefits, advertising expense, data processing expense, other operating expenses, FDIC expense, and federal income taxes.Results of operations are also significantly affected by general economic and competitive conditions, particularly changes in interest rates, government policies and actions of regulatory authorities. Recent Developments On July 12, 2011, Cheviot Mutual Holding Company and the Corporation adopted a Plan of Conversion whereby the mutual holding company would convert from mutual to stock form.As part of the Plan of Conversion the pro forma value of the 62% of the Corporation owed by the Mutual Holding Company was sold in an offering to the public.The Plan of Conversion obtained regulatory approval as well as the approval of the Mutual Holding Company’s members and the Corporation’s stockholders. As a result, on January 18, 2012, Cheviot Financial Corp., a Maryland corporation (the “Company”), completed its second-step conversion and related public stock offering.Cheviot Savings Bank is now 100% owned by the Company and the Company is 100% owned by public stockholders. The Company sold a total of 4,675,000 shares of common stock in a subscription, community and syndicated community offerings, including 187,000 shares to the Company’s employee stock ownership plan.All shares were sold at a purchase price of $8.00 per share. - 6 - Cheviot Financial Corp. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS Critical Accounting Policies We consider accounting policies involving significant judgments and assumptions by management that have, or could have, a material impact on the carrying value of certain assets or on income to be critical accounting policies.We consider the accounting method used for the allowance for loan losses to be a critical accounting policy. The allowance for loan losses is the estimated amount considered necessary to cover inherent, but unconfirmed, credit losses in the loan portfolio at the balance sheet date.The allowance is established through the provision for losses on loans which is charged against income.In determining the allowance for loan losses, management makes significant estimates and has identified this policy as one of the most critical accounting policies for Cheviot Financial. Management performs a quarterly evaluation of the allowance for loan losses.Consideration is given to a variety of factors in establishing this estimate including, but not limited to, current economic conditions, delinquency statistics, geographic and industry concentrations, the adequacy of the underlying collateral, the financial strength of the borrower, results of internal loan reviews and other relevant factors.This evaluation is inherently subjective as it requires material estimates that may be susceptible to significant change. The analysis has two components, specific and general allocations.Specific percentage allocations can be made for unconfirmed losses related to loans that are determined to be impaired.Impairment is measured by determining the present value of expected future cash flows or, for collateral-dependent loans, the fair value of the collateral adjusted for market conditions and selling expenses. If the fair value of the loan is less than the loan’s carrying value, a charge-off is recorded for the difference. The general allocation is determined by segregating the remaining loans by type of loan, risk weighting (if applicable) and payment history.We also analyze historical loss experience, delinquency trends, general economic conditions and geographic and industry concentrations.This analysis establishes factors that are applied to the loan groups to determine the amount of the general reserve.Actual loan losses may be significantly more than the allowances we have established which could result in a material negative effect on our financial results. We classify our investments in debt and equity securities as either held-to-maturity or available-for-sale. Securities classified as held-to maturity are recorded at cost or amortized cost. Available-for-sale securities are carried at fair value. We obtain our fair values from a third party service.This service’s fair value calculations are based on quoted market prices when such prices are available. If quoted market prices are not available, estimates of fair value are computed using a variety of techniques, including extrapolation from the quoted prices of similar instruments or recent trades for thinly traded securities, fundamental analysis, or through obtaining purchase quotes. Due to the subjective nature of the valuation process, it is possible that the actual fair values of these investments could differ from the estimated amounts, thereby affecting our financial position, results of operations and cash flows. If the estimated value of investments is less than the cost or amortized cost, we evaluate whether an event or change in circumstances has occurred that may have a significant adverse effect on the fair value of the investment. If such an event or change has occurred and we determine that the impairment is other-than-temporary, we expense the impairment of the investment in the period in which the event or change occurred.We also consider how long a security has been in a loss position in determining if it is other than temporarily impaired.Management also assesses the nature of the unrealized losses taking into consideration factors such as changes in risk –free interest rates, general credit spread widening, market supply and demand, creditworthiness of the issuer, and quality of the underlying collateral. - 7 - Cheviot Financial Corp. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS Forward-Looking Statements This Annual Report contains forward-looking statements, which can be identified by the use of such words as estimate, project, believe, intend, anticipate, plan, seek, expect and similar expressions.These forward-looking statements include: ● statements of our goals, intentions and expectations; ● statements regarding our business plans and prospects and growth and operating strategies; ● statements regarding the asset quality of our loan and investment portfolios; and ● estimates of our risks and future costs and benefits. These forward-looking statements are subject to significant risks, assumptions and uncertainties, including, among other things, the following important factors that could affect the actual outcome of future events: ● significantly increased competition among depository and other financial institutions; ● inflation and changes in the interest rate environment that reduce our margins or reduce the fair value of financial instruments; ● general economic conditions, either nationally or in our market areas, which are worse than expected; ● adverse changes in the securities markets; ● legislative or regulatory changes that adversely affect our business; ● our ability to enter new markets successfully and capitalize on growth opportunities; ● changes in consumer spending, borrowing and savings habits; ● changes in accounting policies and practices, as may be adopted by the bank regulatory agencies, the Financial Accounting Standards Board and the Public Company Accounting Oversight Board; and ● changes in our organization, compensation and benefit plans. Because of these and other uncertainties, our actual future results may be materially different from the results anticipated by these forward-looking statements. - 8 - Cheviot Financial Corp. AVERAGE BALANCES, NET INTEREST INCOME AND YIELDS EARNED AND RATES PAID Net interest income represents the difference between interest income on interest-earning assets and interest expense on interest-bearing liabilities.Net interest income also depends on the relative amounts of interest-earning assets and interest-bearing liabilities and the interest rate earned or paid on them, respectively. The following tables set forth certain information for the years ended December 31, 2011, 2010, and 2009.For the periods indicated, the total dollar amount of interest income from average interest-earning assets and the resultant yields, as well as the interest expense on average interest-bearing liabilities, is expressed both in dollars and rates.No tax equivalent adjustments were deemed necessary based on materiality.Average balances are based on monthly averages.In the opinion of management, monthly averages do not differ materially from daily averages. For the Years Ended December 31, Average Yield/ Average Yield/ Average Yield/ Balance Interest Rate Balance Interest Rate Balance Interest Rate (Dollars in thousands) Assets: Interest-earning assets: Loans receivable, net (1) $ $ % $ $ % $ $ % Mortgage-backed securities Investment securities Interest-earning deposits and other (2) Total interest-earning assets Total non-interest-earning assets Total assets $ $ $ Liabilities and Shareholders’ Equity: Interest-bearing liabilities: Deposits $ $ $ FHLB advances Total interest-bearing liabilities Total non-interest-bearing liabilities Total liabilities Shareholders’ equity Total liabilities and shareholders’ equity $ $ $ Net interest income $ $ $ Interest rate spread (3) % % % Net interest margin (4) % % % Average interest-earning assets to averageinterest-bearing liabilities % % % Includes nonaccruing loans.Interest income on loans receivable, net includes amortized loan origination fees. Includes interest-earning demand deposits, other interest-earning deposits and FHLB stock. Interest rate spread represents the difference between the weighted-average yield on interest-earning assets and the weighted-average rate on interest-bearing liabilities. Net interest margin is net interest income divided by average interest-earning assets. - 9 - Cheviot Financial Corp. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS Rate/Volume Analysis The following table presents the extent to which changes in interest rates and changes in the volume of interest-earning assets and interest-bearing liabilities have affected our interest income and interest expense during the periods indicated.Information is provided in each category with respect to: (i) changes attributable to changes in volume (changes in volume multiplied by prior rate); (ii) changes attributable to changes in rate (changes in rate multiplied by prior volume); and (iii) the net change.The changes attributable to the combined impact of volume and rate have been allocated proportionately to the changes due to volume and the changes due to rate. Year ended December 31, 2011 vs. 2010 2010 vs. 2009 Increase Increase (decrease) (decrease) due to due to Net Net Volume Rate Change Volume Rate Change (In thousands) Interest-earnings assets: Loans receivable, net $ $ ) $ $ ) $ ) $ ) Mortgage-backed securities 53 ) Investment securities ) ) Interest-earning assets ) ) ) Total interest-earning assets ) Interest-bearing liabilities: Deposits ) ) ) FHLB advances ) Total interest-bearing liabilities ) Increase (decrease) in net interest income $ ) $ $ - 10 - Cheviot Financial Corp. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS Comparison of Financial Condition at December 31, 2011 and December 31, 2010 At December 31, 2011, Cheviot Financial had total assets of $616.3 million, an increase of $258.2 million, or 72.1%, from $358.1 million at December 31, 2010.The increase in total assets is primarily the result of the First Franklin acquisition.As a result of the acquisition, the Corporation recorded increases in cash and cash equivalents, investment securities, mortgage-backed securities and loans receivable. Cash, federal funds sold and interest-earning deposits in other financial institutions totaled $45.1 million at December 31, 2011, an increase of $27.0 million, or 148.7%, from $18.1 million at December 31, 2010.The increase in cash and cash equivalents at December 31, 2011 was due to a $12.1 million increase in federal funds sold, an increase of $9.6 million in interest-earning deposits and a $5.2 million increase in cash and due from banks.We acquired $20.5 million in cash and cash equivalents in the First Franklin acquisition. Investment securities totaled $121.0 million at December 31, 2011, an increase of $32.7 million, or 37.0%, from $88.4 million at December 31, 2010.During the year ended December 31, 2011, investment securities purchases consisted of $89.3 million of U.S. Government agency obligations, which were partially offset by $74.7 million of maturities.At December 31, 2011, all of our investment securities were classified as available for sale. As of December 31, 2011, none of the investment securities are considered impaired. Mortgage-backed securities totaled $11.6 million at December 31, 2011, an increase of $2.6 million, or 28.4%, from $9.1 million at December 31, 2010.The increase in mortgage-backed securities was due primarily to $4.5 million of mortgage-backed securities designated as available for sale acquired from First Franklin.During the year ended December 31, 2011, there were principal prepayments and repayments totaling approximately $2.1 million.At December 31, 2011, $4.2 million of mortgage-backed securities were classified as held to maturity, while $7.5 million were classified as available for sale.As of December 31, 2011, none of the mortgage-backed securities are considered impaired. Loans receivable, including loans held for sale, totaled $384.3 million at December 31, 2011, an increase of $158.9 million, or 70.5%, from $225.4 million at December 31, 2010.The increase in loans receivable is the result of acquiring approximately $198.7 million in net loans receivable in the First Franklin acquisition.In addition, the change in net loans receivable reflects loan sales of 15- and 30- year fixed rate mortgage loans totaling $49.5 million and loan principal repayments of $75.8 million, which were partially offset byloan originations of $90.1 million.The acquisition of First Franklin resulted in changes to the overall composition of the loan portfolio.The portfolio is currently comprised of approximately 48% in fixed-rate mortgage loans and 52% in variable-rate mortgage loans.In addition, as a result of the acquisition, commercial loans increase to 16.4% of total loans compared to 8.4% of total loans at December 31, 2010. At December 31, 2011, the allowance for loan losses totaled $1.4 million, or 0.38% of net loans, compared to $1.2 million, or 0.55% of net loans at December 31, 2010.In determining the adequacy of the allowance for loan losses at any point in time, management and the board of directors apply a systematic process focusing on the risk of loss in the portfolio.First, the loan portfolio is segregated by loan types to be evaluated collectively and loan types to be evaluated individually. Delinquent multi-family and commercial loans are evaluated individually for potential impairments in their carrying value.Second, the allowance for loan losses entails utilizing our three year historic loss experience by applying such loss percentage to the loan types to be collectively evaluated in the portfolio.The $700,000 provision for losses on loans recorded during the year ended December 31, 2011 is a reflection of these factors as well as replenishing the allowance for charge-offs. - 11 - Cheviot Financial Corp. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS Comparison of Financial Condition at December 31, 2011 and December 31, 2010 (continued) The analysis of the allowance for loan losses requires an element of judgment and is subject to the possibility that the allowance may need to be increased, with a corresponding reduction in earnings.Under applicable accounting guidelines, loans acquired in the acquisition were marked to fair value.The Company did not provide loan losses for the loans acquired in the acquisition as these loans have not deteriorated from the fair value determined at the time of acquisition as of December 31, 2011.To the best of management’s knowledge, all known and inherent losses that are probable and that can be reasonably estimated have been recorded at December 31, 2011. Originated nonperforming and impaired loans totaled $5.7 million at December 31, 2011, compared to $4.9 million at December31, 2010.At December31, 2011, originated nonperforming and impaired loans were comprised of forty-six loans secured by one-to-four family residential real estate, four loans secured by nonresidential real estate and one loan secured by multi-family residential real estate. At December31, 2011 and December 31, 2010, real estate acquired through foreclosure totaled $3.8 million and $2.0 million, respectively.The Corporation has an allowance for loan losses intended to absorb losses inherent in our loan portfolio. The allowance for loan losses totaled 25.2% and 25.6% of originated nonperforming and impaired loans at December 31, 2011 and 2010, respectively.Based on individual analyses of these loans, management believes that the Corporation’s allowance for loan losses conforms to generally accepted accounting principles based upon the available facts and circumstances. However, there can be no assurance that additions to the allowance will not be necessary in future periods, which would adversely affect our results of operations. Deposits totaled $492.3 million at December 31, 2011, an increase of $234.5 million, or 90.9%, from $257.9 million at December 31, 2010.Deposits assumed at the time of the acquisition were approximately $218.8 million, net of a fair value adjustment of $2.7 million.Deposits acquired include savings deposits totaling approximately $77.7 million and time deposits of approximately $141.1 million with an overall average rate of 1.90%. Advances from the Federal Home Loan Bank of Cincinnati increased by $4.0 million, or 14.8%, to a total of $31.3 million at December 31, 2011.The increase is the result of assuming $22.4 million in advances as a result of the acquisition of First Franklin.During the year ended December 31, 2011, the Corporation had proceeds from the Federal Home Loan Bank advances of $11.0 million, which was offset by repayments of $29.8 million. Shareholders’ equity totaled $72.9 million at December 31, 2011, a $3.5 million or 5.0%, increase from December 31, 2010.The increase in shareholders’ equity resulted primarily from net earnings of $3.4 million and an increase in shares acquired by stock benefit plans of $357,000, which was partially offset the payment of dividends of $1.6 million paid during 2011. At December 31, 2011, Cheviot Financial had the ability to purchase an additional 360,818 shares under its announced stock repurchase plan.The repurchase plan was suspended as a result of Cheviot Mutual Holding Company’s adoption of a Plan of Conversion providing for the conversion of the mutual holding company to stock form and the related stock offering. Cheviot Savings Bank is required to maintain minimum regulatory capital pursuant to federal regulations.At December 31, 2011, Cheviot Savings Bank’s regulatory capital substantially exceeded all minimum regulatory capital requirements. - 12 - Cheviot Financial Corp. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS Comparison of Results of Operations for the Years Ended December 31, 2011 and December 31, 2010 General Cheviot Financial’s net earnings totaled $3.4 million for the year ended December 31, 2011, an increase of $1.4 million, or 70.2%, compared to the net earnings recorded for the year ended December 31, 2010.The increase in net earnings reflects growth in net interest income of an $5.4 million and an increase in other income of $1.7 million, which were partially offset by a $5.4 million increase in general, administrative and other expenses, an increase of $150,000 in the provision for loan losses and an increase of $158,000 in the provision for federal income taxes. Interest Income Total interest income for the year ended December 31, 2011, totaled $22.1 million, an increase of $6.7 million, or 43.3%, compared to the year ended December 31, 2010.The increase in interest income is a result of a $163.6 million increase in the average balance of interest-earning assets, which was partially offset by a23 basis point decrease in the average yield to 4.55% from 4.78%, during the year ended December 31, 2011 as compared to the year ended December 31, 2010. Interest income on loans increased by $6.1 million, or 45.9%, for the year ended December 31, 2011.The increase in interest income on loans was due primarily to an increase of $126.8 million, or 52.8% in average loans outstanding, which was partially offset by a 25 basis point decrease in the average yield on loans to 5.28% for the 2011 period from 5.53% for the 2010 period.Interest income on mortgage-backed securities decreased by $17,000, or 5.9%, during the year ended December 31, 2011, due primarily to a decrease in the average yield of 64 basis points from 2010, which was partially offset by a $2.0 million increase in the average balance outstanding. Interest income on investment securities increased by $448,000, or 26.1%, during the year ended December 31, 2011, due to an increase of $27.3 million, or 40.4%, increase in the average balance outstanding which was partially offset by a decrease in the average yield of 25 basis points from 2010.Interest income on other interest-earning assets increased by $156,000, or 104.0%, during the year ended December 31, 2011.The increase was due to a $7.5 million increase in the average balance outstanding, which was partially offset by a 45 basis point increase in the average yield. - 13 - Cheviot Financial Corp. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS Comparison of Results of Operations for the Year ended December 31, 2011 and December 31, 2010 (continued) Interest Expense Interest expense totaled $6.0 million for the year ended December 31, 2011, an increase of $1.3 million, or 27.3%, compared to the year ended December 31, 2010.The average balance of interest-bearing liabilities outstanding increased by $206.8 million during 2011, which was partially offset by a decrease in the average cost of liabilities of 49 basis points to 1.25% for the year ended December 31, 2011.Interest expense on deposits totaled $4.9 million for the year ended December 31, 2011, an increase of $1.4 million, or 41.4%, from the year ended December 31, 2010.This increase was a result of an increase in the average balance outstanding of $200.1 million, or 84.5% (resulting from the acquisition of First Franklin Corporation), which was partially offset by a 34 basis point decrease in the average cost of deposits to 1.11% during 2011.The decrease in the average cost of deposits is due to the overall changes in our deposit composition and lower market rates for the 2011 period. Interest expense on borrowings totaled $1.1 million for the year ended December 31, 2011, a decrease of $140,000, or 11.1%, from the 2010 period.This decrease resulted from a 99 basis point decrease in the average costs of borrowings, which was partially offset by an increase of $6.7 million in the average balance of borrowings outstanding for the year ended December 31, 2011. Net Interest Income As a result of the foregoing changes in interest income and interest expense, net interest income increased by $5.4 million, or 50.3%, during the year ended December 31, 2011 from the year ended December 31, 2010. The average interest rate spread increased to 3.30% for the year ended December 31, 2011 from 3.04% for the year ended December 31, 2010.The net interest margin decreased slightly to 3.32% for the year ended December 31, 2011 from 3.33% for the year ended December 31, 2010. - 14 - Cheviot Financial Corp. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS Comparison of Results of Operations for the Year ended December 31, 2011 and December 31, 2010 (continued) Provision for Losses on Loans As a result of an analysis of historical experience, the volume and type of lending conducted by the Savings Bank, the status of past due principal and interest payments, general economic conditions, particularly as such conditions relate to the Savings Bank’s market area, and other factors related to the collectability of the Savings Bank’s loan portfolio, management recorded a $700,000 provision for losses on loans for the year ended December 31, 2011.Non-performing originated loans were 2.7% and 2.2% of net originated loans at December 31, 2011 and 2010, respectively.The provision for loan losses for the year ended December 31, 2011 reflects the amount necessary to maintain an adequate allowance based on our historical loss experience, as well as consideration of other external factors.These other external factors, economic conditions, and collateral value changes, have had a negative impact on non-owner-occupied loans in the portfolio.There can be no assurance that the loan loss allowance will be sufficient to cover losses on non-performing loans in the future; however, management believes they have identified all known and inherent losses that are probable and that can be reasonably estimated within the loan portfolio, and that the allowance is adequate to absorb such losses. Other Income Other income totaled $3.0 million for the year ended December 31, 2011, an increase of $1.7 million, or 126.8%, compared to the year ended December 31, 2010. This increase is due primarily to an increase in the gain on sale of loans of $170,000, an increase in other operating income of $1.2 million and by an increase in gain on sale of real estate acquired through foreclosure of $108,000.The increase in other operating income is result of increased service fees on deposit accounts and an increase in service fees received from the Federal Home Loan Bank as a result of increase loan sales in the secondary market.During the year ended December 31, 2011, the Corporation sold forty real estate owned properties resulting in gross proceeds of $2.9 million. General, Administrative and Other Expense General, administrative and other expense totaled $13.9 million for the year ended December 31, 2011, an increase of $5.4 million, or 63.1%, compared to the year ended December 31, 2010.The increase is primarily a result of an increase of $1.8 million in employee compensation and benefits, an increase of $742,000 in occupancy and equipment expense, an increase of $320,000 in Federal Deposit Insurance Corporation insurance premium expense and a $1.7 million increase in other operating expense.The increase in employee compensation and benefits expense and occupancy and equipment expense is a result of additional employees, branch offices and related costs resulting from the acquisition of First Franklin Corporation.The increase in other operating expense is a result of maintenance expense, real estate tax expense and the fair market value adjustments on real estate owned property.The increase in Federal Deposit Insurance Corporation insurance premium expense is a result of an increase in deposit insurance due to the Corporation’s increased size following the First Franklin acquisition. - 15 - Cheviot Financial Corp. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS Comparison of Results of Operations for the Year ended December 31, 2011 and December 31, 2010 (continued) Federal Income Taxes The provision for federal income taxes totaled $1.2 million for the year ended December 31, 2011, an increase of $158,000, or 15.9%, compared to the provision recorded for the 2010 period.The effective tax rates were 25.5% and 33.5% for the years ended December 31, 2011 and 2010, respectively. The difference between the Corporation’s effective tax rate in the 2011 and 2010 periods and the 34% statutory corporate rate is a result of the utilization of net operating loss carryforwards, previously reserved. - 16 - Cheviot Financial Corp. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS Comparison of Financial Condition at December 31, 2010 and December 31, 2009 At December 31, 2010, Cheviot Financial had total assets of $358.1 million, an increase of $16.2 million, or 4.7%, from $341.9 million at December 31, 2009.The increase in total assets reflects an increase in investment securities totaling $32.5 million and an increase in cash and cash equivalents of $6.9 million, which was partially offset by a decrease in loans receivable of $21.6 million. Cash, federal funds sold and interest-earning deposits in other financial institutions totaled $18.1 million at December 31, 2010, an increase of $6.9 million, or 60.9%, from $11.3 million at December 31, 2009.Investment securities totaled $88.4 million at December 31, 2010, an increase of $32.5 million, or 58.2%, from $55.9 million at December 31, 2009.During the year ended December 31, 2010, investment securities purchases consisted of $118.7 million of U.S. Government agency obligations, which were partially offset by $85.1 million of maturities.At December 31, 2010, all of our investment securities were classified as available for sale. As of December 31, 2010, none of the investment securities are considered impaired. Mortgage-backed securities totaled $9.1 million at December 31, 2010, a decrease of $1.6 million, or 15.1%, from $10.7 million at December 31, 2009.The decrease in mortgage-backed securities was due to $1.7 million of principal repayments.At December 31, 2010, $4.8 million of mortgage-backed securities were classified as held to maturity, while $4.3 million were classified as available for sale.As of December 31, 2010, none of the mortgage-backed securities are considered impaired. Loans receivable, including loans held for sale, totaled $225.4 million at December 31, 2010, a decrease of $21.6 million, or 8.7%, from $247.0 million at December 31, 2009.The decrease resulted from loan repayments of $58.6 million and loans sales of $29.7 million, which were partially offset by loan originations of $34.0 million.The change in the composition of the Corporation’s assets reflects management’s decision to take advantage of opportunities to obtain a higher rate of return by selling certain mortgage loans and recording gains, as well as lower levels of one-to-four-family loans and multi-family loan originations. Cheviot Savings Bank will sell selected one- to four-family residential fixed-rate loans to the Federal Home Loan Bank of Cincinnati.Loans sold and serviced totaled $44.6 million at December 31, 2010. There were approximately $4.4 million of loans held for sale in our loan portfolio at December 31, 2010. At December 31, 2010, the allowance for loan losses totaled $1.2 million, or 0.55% of net loans, compared to $1.0 million, or 0.41% of net loans at December 31, 2009.In determining the appropriate level of our allowance for loan losses at any point in time, management and the board of directors apply a systematic process focusing on the risk of loss in the portfolio.First, the loan portfolio is segregated by loan types to be evaluated collectively and loan types to be evaluated individually. Delinquent multi-family and commercial loans are evaluated individually for potential impairments in their carrying value.Second, the allowance for loan losses entails utilizing our three year historic loss experience by applying such loss percentage to the loan types to be collectively evaluated in the portfolio.The $550,000 provision for losses on loans during the year ended December 31, 2010 is a reflection of the following factors: weak economic conditions in the greater Cincinnati area, loan charge-offs of $155,000 and the need to allocate approximately $178,000 in specific reserves for seven properties with principal balances totaling $617,000 which were acquired through foreclosure. The analysis of the allowance for loan losses requires an element of judgment and is subject to the possibility that the allowance may need to be increased, with a corresponding reduction in earnings. To the best of management’s knowledge, all known and inherent losses that are probable and that can be reasonably estimated have been recorded at December 31, 2010. - 17 - Cheviot Financial Corp. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS Comparison of Financial Condition at December 31, 2010 and December 31, 2009 (continued) Nonperforming and impaired loans totaled $4.9 million at December 31, 2010, compared to $2.4 million at December31, 2009.At December31, 2010, nonperforming and impaired loans were comprised of forty-seven loans secured by one-to-four family residential real estate and one loan secured by land. At both December31, 2010 and December 31, 2009, real estate acquired through foreclosure totaled $2.0 million, respectively.The Corporation has an allowance for loan losses intended to absorb losses inherent in our loan portfolio. The allowance for loan losses totaled 25.6% and 41.9% of nonperforming loans at December 31, 2010 and 2009, respectively.Based on individual analyses of these loans, management believes that the Corporation’s allowance for loan losses conforms to generally accepted accounting principles based upon the available facts and circumstances. However, there can be no assurance that additions to the allowance will not be necessary in future periods, which would adversely affect our results of operations. Deposits totaled $257.9 million at December 31, 2010, an increase of $21.9 million, or 9.3%, from $235.9 million at December 31, 2009.The increase in deposits consisted of a $22.2 million increase in demand transaction and passbook accounts offset by a decrease in certificates of deposits of $213,000. Advances from the Federal Home Loan Bank of Cincinnati decreased by $6.4 million, or 18.9%, to a total of $27.3 million at December 31, 2010.During 2010, FHLB advances were not used as a funding source for loan originations as the Corporation sold more loans to the FHLB. Shareholders’ equity totaled $69.4 million at December 31, 2010, a $669,000, or 1.0%, increase from December 31, 2009.The increase in shareholders’ equity resulted primarily from net earnings of $2.0 million and an increase in shares acquired by stock benefit plans of $767,000, which was partially offset the payment of dividends of $1.4 million paid during 2010. At December 31, 2010, Cheviot Financial had the ability to purchase an additional 360,818 shares under its announced stock repurchase plan. Cheviot Savings Bank is required to maintain minimum regulatory capital pursuant to federal regulations.At December 31, 2010, Cheviot Savings Bank’s regulatory capital substantially exceeded all minimum regulatory capital requirements. - 18 - Cheviot Financial Corp. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS Comparison of Results of Operations for the Years Ended December 31, 2010 and December 31, 2009 General Cheviot Financial’s net earnings totaled $2.0 million for the year ended December 31, 2010, an increase of $877,000, or 79.7%, compared to the net earnings recorded for the year ended December 31, 2009.The increase in net earnings reflects an $852,000 increase in net interest income, a $303,000 decrease in the provision for loan losses and an increase of $510,000 in other income, which was partially offset by a $399,000 increase in general, administrative and other expenses and a $389,000 increase in the provision for federal income taxes. Interest Income Total interest income for the year ended December 31, 2010, totaled $15.4 million, a decrease of $1.0 million, or 6.3%, compared to the year ended December 31, 2009.The decrease in interest income reflects the impact of a 38 basis point decrease in the average yield to 4.78% from 5.16%, which was partially offset by a $3.9 million increase in the average balance of interest-earning assets during the year ended December 31, 2010 as compared to the year ended December 31, 2009. Interest income on loans decreased by $1.4 million, or 9.3%, for the year ended December 31, 2010.The decrease in interest income on loans reflects a $13.1 million, or 5.2%, decrease in the average balance outstanding during 2010 and a decrease of 25 basis points in the average yield to 5.53%.Interest income on mortgage-backed securities decreased by $148,000, or 33.9%, during the year ended December 31, 2010, due primarily to a decrease in the average yield of 101 basis points from 2009 and a decrease in the average balance outstanding of $1.2 million. Interest income on investment securities increased by $517,000, or 43.2%, during the year ended December 31, 2010, due to an increase of $25.1 million, or 58.9%, increase in the average balance outstanding which was partially offset by a decrease in the average yield of 28 basis points from 2009.Interest income on other interest-earning assets decreased by $46,000, or 23.5%, during the year ended December 31, 2010.The decrease was due to a $6.9 million decrease in the average balance outstanding, which was partially offset by a 124 basis point increase in the average yield. - 19 - Cheviot Financial Corp. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS Comparison of Results of Operations for the Year ended December 31, 2010 and December 31, 2009 (continued) Interest Expense Interest expense totaled $4.7 million for the year ended December 31, 2010, a decrease of $1.9 million, or 28.7%, compared to the year ended December 31, 2009.The average balance of interest-bearing liabilities outstanding increased by $5.7 million during 2010, which was partially offset by a decrease in the average cost of liabilities of 75 basis points to 1.74% for the year ended December 31, 2010.Interest expense on deposits totaled $3.4 million for the year ended December 31, 2010, a decrease of $1.4 million, or 29.1%, from the year ended December 31, 2009.This decrease was a result of a decrease of 71 basis points in the average cost of deposits to 1.45% for 2010, which was partially offset by an increase in the average balance outstanding of $12.4 million, or 5.5%, for 2010.Interest expense on borrowings totaled $1.3 million for the year ended December 31, 2010, a decrease of $478,000, or 27.5%, from the 2009 period.This decrease resulted from a decrease in the average balance of borrowings outstanding of $6.6 million, or 16.7% for the year ended December 31, 2010.Thedecrease in the average cost of deposits and borrowingsreflectslower short terminterestratesin2010 as compared to 2009, as actions by the FederalReserve to reduceshort term interestrates resulted in asteepeningof the yield curve and a reductionof short term and medium term interest rates. Net Interest Income As a result of the foregoing changes in interest income and interest expense, net interest income increased by $852,000, or 8.6%, during the year ended December 31, 2010 from the year ended December 31, 2009. The Savings Bank’s cost of its liabilities decreased more significantly than the yield on its assets during 2010. The average interest rate spread increased to 3.04% for the year ended December 31, 2010 from 2.67% for the year ended December 31, 2009.The net interest margin increased to 3.33% for the year ended December 31, 2010 from 3.10% for the year ended December 31, 2009. - 20 - Cheviot Financial Corp. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS Comparison of Results of Operations for the Year ended December 31, 2010 and December 31, 2009 (continued) Provision for Losses on Loans As a result of an analysis of historical experience, the volume and type of lending conducted by the Savings Bank, the status of past due principal and interest payments, general economic conditions, particularly as such conditions relate to the Savings Bank’s market area, and other factors related to the collectability of the Savings Bank’s loan portfolio, management recorded a $550,000 provision for losses on loans for the year ended December 31, 2010.Management’s analysis of the allowance resulted in an $853,000 provision for losses on loans for the year ended December 31, 2009.Thedecisionto make a smaller provisionfor loan lossesduring the year endedDecember 31, 2010, as comparedto recentperiods,reflectsthe amountnecessarytomaintainan adequateallowancebased on historical loss experience, changes in the local economy, and other externalfactors.These other external factors, economic conditions, increase in delinquent loans, and collateral value changes, have had a negative impact on non-owner occupied loans in the portfolio.There can be no assurance that the loan loss allowance will be sufficient to cover losses on nonperforming loans in the future.At December 31, 2010, the allowance for loan losses totaled $1.2 million, or 0.55% of net loans, compared to $1.0 million, or 0.41% of net loans at December 31, 2009.Management believes all nonperforming loans are adequately collateralized; however, there can be no assurance that the loan loss allowance will be adequate to absorb losses on known nonperforming loans or that the allowance will be adequate to cover losses on nonperforming loans in the future. Other Income Other income totaled $1.3 million for the year ended December 31, 2010, an increase of $510,000, or 62.7%, compared to the year ended December 31, 2009. This increase is due primarily to an increase in the gain on sale of loans of $308,000, an increase in other operating income of $110,000 and by a decrease in loss on sale of real estate acquired through foreclosure of $79,000. General, Administrative and Other Expense General, administrative and other expense totaled $8.5 million for the year ended December 31, 2010, an increase of $399,000, or 4.9%, compared to the year ended December 31, 2009.This increase is a result of a $447,000, or 100.7% increase in legal and professional expense and an increase of $92,000, or 16.1% in occupancy and equipment expense, which was partially offset by a $115,000, or 2.5% decrease in employee compensation and benefits.The increase in legal and professional expenses reflects the additional costs associated with entering into the agreement to acquire First Franklin Corporation and prepare the necessary regulatory applications associated with the transaction. The increase in occupancy and equipment is the result of annual maintenance contracts for the new equipment instituted for the new core computer operating system. The decrease in employee compensation and benefits is a result of the expense vesting period expiring on prior stock-based compensation grants. - 21 - Cheviot Financial Corp. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS Comparison of Results of Operations for the Year ended December 31, 2010 and December 31, 2009 (continued) FDIC Premiums The Federal Deposit Insurance Corporation (“FDIC”) imposes an assessment against institutions for deposit insurance.This assessment is based on the risk category of the institution and currently ranges from 5 to 43 basis points of the institution’s deposits.Federal law requires that the designated reserve ratio for the deposit insurance fund be established by the FDIC at 1.15% to 1.50% of estimated insured deposits.If this reserve ratio drops below 1.15% or the FDIC expects that it to do so within six months, the FDIC must, within 90 days, establish and implement a plan to restore the designated reserve ratio to 1.15% of estimated insured deposits within five years (absent extraordinary circumstances). These actions increased our FDIC insurance premiums for the year ended December 31, 2010 to$291,000 from $248,000 for the same period in 2009. Federal Income Taxes The provision for federal income taxes totaled $995,000 for the year ended December 31, 2010, an increase of $389,000, or 64.2%, compared to the provision recorded for the 2009 period.The effective tax rates were 33.5% and 35.5% for the years ended December 31, 2010 and 2009, respectively. The difference between the Corporation’s effective tax rate in the 2010 and 2009 periods and the 34% statutory corporate rate reflects adjustments caused by the tax-exempt earnings on bank-owned life insurance, tax-exempt interest on municipal obligations and tax benefits for the contribution to the Cheviot Savings Bank Foundation offset by the difference in the stock compensation deduction for tax purposes. - 22 - Cheviot Financial Corp. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS Management of Market Risk Qualitative Analysis Our most significant form of market risk is interest rate risk.The primary objective of our interest rate risk policy is to manage the exposure of net interest income to changes in interest rates.Our board of directors and management evaluates the interest rate risk inherent in certain assets and liabilities, determines the level of risk appropriate given our business strategy, operating environment, capital and liquidity requirements and performance objectives and modifies lending, investing, deposit and borrowing strategies accordingly.Our board of directors reviews management’s activities and strategies, the effect of those strategies on the net portfolio value, and the effect that changes in market interest rates would have on net portfolio value.During 2010, short term interest rates declined, which are used to price our deposit products and are used in determining our cost of borrowings, medium and long term interest rates increased, which are used to determine the pricing of our loan products.This has resulted in an increase of our interest rate spread.Consequently, our net interest income increased in 2011 as compared to 2010. We actively monitor interest rate risk in connection with our lending, investing, deposit and borrowing activities.We emphasize the origination of residential and multi-family fixed-rate mortgage loans, including 15, 20 and 30 year first mortgage loans, residential, multi-family and commercial real estate adjustable-rate loans, construction loans and consumer loans.Depending on market interest rates and our capital and liquidity position, we may sell our newly originated fixed-rate mortgage loans on a servicing-retained or servicing-released basis.We also invest in short-term securities, which generally have lower yields compared to longer-term investments. Quantitative Analysis As part of its monitoring procedures, the Asset and Liability Management Committee regularly reviews interest rate risk by analyzing the impact of alternative interest rate environments on the market value of portfolio equity, which is defined as the net present value of an institution’s existing assets, liabilities and off-balance-sheet instruments, and evaluating such impacts against the maximum potential changes in market value of portfolio equity that are authorized by the Savings Bank’s board of directors. The Office of the Comptroller of the Currency (OCC)) provided the Savings Bank with the information presented in the following tables.They present the change in the Savings Bank’s net portfolio value (“NPV”) at December 31, 2011 and 2010 that would occur upon an immediate change in interest rate based on Office of Thrift Supervision assumptions, but without effect to any steps that management might take to counteract that change.The application of the methodology attempts to quantify interest rate risk as the change in NPV which would result from a theoretical change in market interest rates of 100, 200 and 300 basis points.Generally, NPV is the discounted present value of the difference between incoming cash flows on interest-earning assets and outgoing cash flows on interest-bearing liabilities. - 23 - Cheviot Financial Corp. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS Quantitative Analysis (continued) December 31, 2011 Change in Interest Rates in Basis Points Net Portfolio Value (“bp”) Net Portfolio Value(3) as % of PV of Assets(4) (Rate Shock in Rates)(1) $ Amount $ Change % Change NPV Ratio(5) Change (In thousands) +300 bp $ $ ) %) % ) bp +200 bp 30 +100 bp 52 +50 bp 20 0 bp - - - -50 bp ) 41 -100 bp(2) ) 71 December 31, 2010 Change in Interest Rates in Basis Points Net Portfolio Value (“bp”) Net Portfolio Value(3) as % of PV of Assets(4) (Rate Shock in Rates)(1) $ Amount $ Change % Change NPV Ratio(5) Change (In thousands) +300 bp $ $ ) %) % ) bp +200 bp ) ) ) +100 bp ) ) ) 0 bp - - - -100 bp 58 -200 bp(2) - Assumes an instantaneous uniform change in interest rates at all maturities. Not meaningful because some market rates would compute at a rate less than zero. Net portfolio value represents the discounted present value of the difference between incoming cash flows on interest-earning and other assets and outgoing cash flows on interest-bearing liabilities. Present value of assets represents the discounted present value of incoming cash flows on interest-earning assets. NPV Ratio represents the net portfolio value divided by the present value of assets. The model reflects that the Savings Bank’s NPV is more sensitive to an increase in interest rates than a decrease in interest rates.The above table indicates that as of December 31, 2011, in the event of a 100 basis point increase in interest rates, we would experience an 3.3%, or $2.9 million, increase in net portfolio value.In the event of a 50 basis point decrease in interest rates, we would experience a 2.9%, or $2.6 million, decrease in net portfolio value.However, given the current level of market interest rates and the low probability of further significant declines in absolute rates, we did not calculate net portfolio value for interest rate decreases of greater than 100 basis points. - 24 - Cheviot Financial Corp. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS Quantitative Analysis (continued) Certain shortcomings are inherent in the methodologies used in the above interest rate risk measurement.Modeling changes in net portfolio value requires the making of certain assumptions regarding prepayment and deposit decay rates, which may or may not reflect the manner in which actual yields and costs respond to changes in market interest rates.While we believe such assumptions to be reasonable, there can be no assurance that assumed prepayment rates and decay rates will approximate actual future loan prepayment and deposit withdrawal activity.Moreover, the NPV table presented assumes that the composition of our interest- sensitive assets and liabilities existing at the beginning of a period remains constant over the period being measured and also assumes that a particular change in interest rates is reflected uniformly across the yield curve regardless of the duration to maturity or repricing of specific assets and liabilities.Accordingly, although the NPV table provides an indication of our interest rate risk exposure at a particular point in time, such measurement is not intended to and does not provide a precise forecast of the effect of changes in market interest rates on our net portfolio value and will differ from actual results. Liquidity and Capital Resources Liquidity describes our ability to meet the financial obligations that arise in the ordinary course of business.Liquidity is primarily needed to meet the borrowing and deposit withdrawal requirements of our customers and to fund current and planned expenditures.Our primary sources of funds are deposits, scheduled amortization and prepayments of loan principal and mortgage-backed securities, maturities and calls of securities and funds provided by our operations.In addition, we may borrow from the Federal Home Loan Bank of Cincinnati.At December 31, 2011 and 2010, we had $31.3 million and $27.3 million, respectively, in outstanding borrowings from the Federal Home Loan Bank of Cincinnati and had the capacity to increase such borrowings at those dates by approximately $160.6 million and $115.3 million, respectively. Loan repayments and maturing securities are a relatively predictable source of funds.However, deposit flows, calls of securities and prepayments of loans and mortgage-backed securities are strongly influenced by interest rates, general and local economic conditions and competition in the marketplace.These factors reduce the predictability of these sources of funds. Our primary investing activities are the origination of one- to four-family real estate loans, commercial real estate, construction and consumer loans, and the purchase of securities.For the year ended December 31, 2011, loan originations totaled $90.1 million, compared to $63.7 million for the year ended December 31, 2010.Purchases of investment securities totaled $89.3 million for the year ended December 31, 2011 and $118.7 million for the year ended December 31, 2010. Total deposits increased $234.5 million during the year ended December 31, 2011, while total deposits increased $21.9 million during the year ended December 31, 2010.Deposit flows are affected by the level of interest rates, the interest rates and products offered by competitors and other factors.At December 31, 2011, certificates of deposit scheduled to mature within one year totaled $129.7 million. Our ability to retain these deposits will be determined in part by the interest rates we are willing to pay on such deposits. - 25 - Cheviot Financial Corp. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS Liquidity and Capital Resources (continued) The following table sets forth information regarding the Corporation’s obligations and commitments to make future payments under contract as of December 31, 2011. Payments due by period Less More than More than More than 1-3 3-5 than 1 year years years 5 years Total (In thousands) Contractual obligations: Advances from the Federal Home Loan Bank $ Certificates of deposit - Lease obligations - - Amount of loan commitments and expirationper period: Commitments to originate one- to four-familyloans - - - Home equity lines of credit - - - Commercial lines of credit - - - Undisbursed loans in process - - - Total contractual obligations $ We are committed to maintaining a strong liquidity position.We monitor our liquidity position on a daily basis.We anticipate that we will have sufficient funds to meet our current funding commitments.Based on our deposit retention experience and current pricing strategy, we anticipate that a significant portion of maturing time deposits will be retained. At December 31, 2011 and 2010, we exceeded all of the applicable regulatory capital requirements.Our core (Tier 1) capital was $60.2 million and $57.9 million, or 10.0% and 16.2% of total assets, at December 31, 2011 and 2010, respectively.In order to be classified as “well-capitalized” under federal banking regulations, we were required to have core capital of at least $37.0 million, or 6.0% of assets, as of December 31, 2011.To be classified as a well-capitalized savings bank, we must also have a ratio of total risk-based capital to risk-weighted assets of at least 10.0%.At December 31, 2011 and 2010, we had a total risk-based capital ratio of 18.8% and 34.9%, respectively. - 26 - Cheviot Financial Corp. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS Impact of Inflation and Changing Prices The consolidated financial statements and related consolidated financial data presented herein regarding Cheviot Financial have been prepared in accordance with accounting principles generally accepted in the United States of America, which generally require the measurement of financial position and operating results in terms of historical dollars, without considering changes in relative purchasing power over time due to inflation.Unlike most industrial companies, virtually all of Cheviot Financial’s assets and liabilities are monetary in nature.As a result, interest rates generally have a more significant impact on Cheviot Financial’s performance than does the effect of inflation.Interest rates do not necessarily move in the same direction or in the same magnitude as the prices of goods and services, because such prices are affected by inflation to a larger extent than interest rates. - 27 - MANAGEMENT’S REPORT ON INTERNAL CONTROL OVER FINANCIAL REPORTING The management of Cheviot Financial Corp. (the “Corporation”) is responsible for establishing and maintaining adequate internal control over financial reporting. The Corporation’s internal control system was designed to provide reasonable assurance to the Corporation’s management and Board of Directors regarding the preparation and fair presentation of published financial statements. The Corporation’s management assessed the effectiveness of the Corporation’s internal control over financial reporting as of December 31, 2011. In making this assessment, the Corporation’s management used the criteria set forth by the Committee of Sponsoring Organizations of the Treadway Commission (COSO) in Internal Control-Integrated Framework. Based on its assessment, the Corporation’s management believes that as of December 31, 2011, the Corporation’s internal control over financial reporting was effective based on those criteria. This annual report does not include an attestation report of the Corporation’s registered public accounting firm regarding internal control over financial reporting.Management’s report was not subject to attestation by the Corporation’s registered public accounting firm pursuant to temporary rules of the Securities and Exchange Commission that permit the Corporation to provide only management’s report in this annual report. /s/ Thomas J. Linneman /s/ Scott T. Smith Thomas J. Linneman Scott T. Smith President and Chief Executive Officer Chief Financial Officer (principal financial officer and principal accounting officer) March 14, 2012 - 28 - REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM Board of Directors Cheviot Financial Corp. We have audited the accompanying consolidated statements of financial condition of Cheviot Financial Corp. as of December 31, 2011 and 2010 and the related consolidated statements of earnings, comprehensive income, shareholders’ equity and cash flows for the year ended December 31, 2011, 2010, and 2009.These consolidated financial statements are the responsibility of the Corporation’s management.Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States).Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement.The Corporation is not required to have, nor were we engaged to perform an audit of its internal control over financial reporting.Our audit included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Corporation’s internal control over financial reporting.Accordingly, we express no such opinion.An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation.We believe that our audits provide a reasonable basis for our opinion. In our opinion, the consolidated financial statements referred to above present fairly, in all material respects, the consolidated financial position of Cheviot Financial Corp. as of December 31, 2011 and 2010, and the consolidated results of its operations and its cash flows for the years ended December 31, 2011, 2010, and 2009, in conformity with accounting principles generally accepted in the United States of America. s:/Clark, Schaefer, Hackett & Co. Cincinnati, Ohio March 14, 2012 - 29 - CHEVIOT FINANCIAL CORP. CONSOLIDATED STATEMENTS OF FINANCIAL CONDITION December 31, 2011 and 2010 (In thousands) ASSETS Cash and due from banks $ $ Federal funds sold Interest-earning deposits in other financial institutions Cash and cash equivalents Investment securities available for sale - at fair value Mortgage-backed securities available for sale - at fair value Mortgage-backed securities held to maturity - at cost, approximate market value of $4,315 and $4,916 at December 31, 2011 and 2010, respectively Loans receivable – net Loans held for sale-at lower of cost or market Real estate acquired through foreclosure – net Office premises and equipment - at depreciated cost Federal Home Loan Bank stock - at cost Accrued interest receivable on loans Accrued interest receivable on mortgage-backed securities 27 23 Accrued interest receivable on investments and interest-bearing deposits Goodwill - Core deposit intangible - net - Prepaid expenses and other assets Bank-owned life insurance Prepaid federal income taxes Deferred federal income taxes - Total assets $ $ LIABILITIES AND SHAREHOLDERS’ EQUITY Deposits $ $ Advances from the Federal Home Loan Bank Advances by borrowers for taxes and insurance Accrued interest payable 99 Accounts payable and other liabilities Deferred federal income taxes - 4 Total liabilities Commitments and contingencies - Shareholders’ equity Preferred stock - authorized 5,000,000 shares, $.01 par value; none issued Common stock - authorized 30,000,000 shares, $.01 par value; 9,918,751 shares issued at December 31, 2011 and 2010 99 99 Additional paid-in capital Shares acquired by stock benefit plans ) ) Treasury stock - at cost, 1,053,843 shares at both December 31, 2011 and 2010 ) ) Retained earnings – restricted Accumulated comprehensive gain (loss), unrealized gains (losses) on securities available for sale, net of tax expense (benefits) ) Total shareholders’ equity Total liabilities and shareholders’ equity $ $ The accompanying notes are an integral part of these statements. - 30 - CHEVIOT FINANCIAL CORP. CONSOLIDATED STATEMENTS OF EARNINGS For the years ended December 31, 2011, 2010, and 2009 (In thousands, except per share data) Interest income Loans $ $ $ Mortgage-backed securities Investment securities Interest-earning deposits and other Total interest income Interest expense Deposits Borrowings Total interest expense Net interest income Provision for losses on loans Net interest income after provision for losses on loans Other income Rental 64 51 Gain (loss) on sale of real estate acquired through foreclosure 85 ) ) Gain on sale of office premises and equipment - - 1 Gain on sale of loans Earnings on bank-owned life insurance Other operating Total other income General, administrative and other expense Employee compensation and benefits Occupancy and equipment Property, payroll and other taxes Data processing Legal and professional Advertising FDIC expense Other operating Total general, administrative and other expense Earnings before income taxes Federal income taxes (benefits) Current Deferred 78 ) Total federal income taxes NET EARNINGS $ $ $ Earnings per share - basic and diluted $ $ $ The accompanying notes are an integral part of these statements. - 31 - CHEVIOT FINANCIAL CORP. CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME For the years ended December 31, 2011, 2010, and 2009 (In thousands) Net earnings $ $ $ Other comprehensive income (loss),net of tax expense (benefit): Unrealized holding gains (losses) on securities during the period, net of tax expense (benefits) of $685, $(346), and $(123) for the years ended December 31, 2011, 2010, and 2009, respectively ) ) Comprehensive income $ $ $ Accumulated comprehensive income (loss) $ $ ) $ ) The accompanying notes are an integral part of these statements. - 32 - CHEVIOT FINANCIAL CORP. CONSOLIDATED STATEMENTS OF SHAREHOLDERS’ EQUITY For the years ended December 31, 2011, 2010, and 2009 (In thousands, except per share data) Unrealized Shares gains (losses)on Additional acquired by on securities Total Common paid-in stock benefit Treasury Retained available shareholders’ stock capital plans stock earnings for sale equity Balance at December 31, 2008 $
